PER CURIAM.
Rogelio Rodriguez appeals an order summarily denying a Rule 3.850 motion and an order revoking probation. We reverse the order summarily denying Rodriguez post-conviction relief and remand for further proceedings. Rodriguez contends that he was not aware of the maximum penalty upon entry of his plea. Fla.R.Crim.P. 3.172(c)(1). The trial court concluded that Rodriguez “knew he was looking at substantial prison time upon a violation, a sentence in excess of twenty-seven years State Prison.” The record fails to refute Rodriguez’ claim. On remand, the trial court must conduct an eviden-tiary hearing. Griffin v. State, 644 So.2d 351 (Fla. 3d DCA 1994). We affirm the order revoking probation as modified. We strike the portion of the order finding that Rodriguez failed to submit timely for a drug test.